
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.6


        LOGO [g139467.jpg]

 
 
 
 
Deutsche Bank AG London         Winchester house         1 Great Winchester St,
        London EC2N 2DB         Telephone: 44 20 7545 8000
 
 
 
 
c/o Deutsche Bank Securities Inc.         60 Wall Street         New York, NY
10005         Telephone: 212-250-2500
DATE:
 
June 11, 2007
 
 
TO:
 
Molson Coors Brewing Company
 
  ATTENTION:   Mike Rumley, Director, Global Pensions & Financial Risk
Management TELEPHONE:   (303) 277-5674     FACSIMILE:   (303) 277-7168    
FROM:
 
Deutsche Bank AG London
 
  TELEPHONE:   44 20 7545 8193     FACSIMILE:   (212) 507-3567    
SUBJECT:
 
Equity Derivatives Confirmation
 
 
REFERENCE NUMBER(S):
 
 
 
 

The purpose of this facsimile agreement (this "Confirmation") is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG
acting through its London branch ("Deutsche") and Molson Coors Brewing Company
("Counterparty") on the Trade Date specified below (the "Transaction"). This
Confirmation constitutes a "Confirmation" as referred to in the ISDA Master
Agreement specified below. This Confirmation constitutes the entire agreement
and understanding of the parties with respect to the subject matter and terms of
the Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
("AGENT") HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG LONDON IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
"Equity Definitions"), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Note Hedging Unit shall be deemed to be
a reference to a Call or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement,

--------------------------------------------------------------------------------




form a part of, and be subject to an agreement (the "Agreement") in the form of
the ISDA 2002 Master Agreement (the "ISDA Form") as if Deutsche and Counterparty
had executed an agreement in such form (without any Schedule but with the
elections set forth in this Confirmation). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.

2.The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:


General:    
Trade Date:
 
June 11, 2007.
Effective Date:
 
The closing date for the initial issuance of the Convertible Notes.
Transaction Style:
 
Modified American, as described below under "Procedure for Exercise".
Transaction Type:
 
Note Hedging Units.
Seller:
 
Deutsche.
Buyer:
 
Counterparty.
Shares:
 
The Class B common stock, par value USD 0.01 per share, of Counterparty.
Convertible Notes:
 
2.5% Convertible Senior Notes of Counterparty due July 30, 2013, offered
pursuant to a Prospectus to be dated as of June 11, 2007 and issued pursuant to
the indenture (the "Original Indenture"), as supplemented by a first
supplemental indenture (the "Supplemental Indenture" and, together with the
Original Indenture, the "Indenture"), each to be dated on or about June 15,
2007, by and between Counterparty and Deutsche Bank Trust Company Americas, as
trustee. Certain defined terms used herein have the meanings assigned to them in
the Indenture. In the event of any inconsistency between the terms defined in
the Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties.
Number of Note Hedging Units:
 
500,000.      

2

--------------------------------------------------------------------------------




Note Hedging Unit Entitlement:
 
USD1,000 divided by 109.51. Notwithstanding anything to the contrary herein or
in the Agreement (including without limitation the provisions of Calculation
Agent Adjustment), in no event shall the Note Hedging Unit Entitlement at any
time be greater than the Conversion Rate (as such term is defined in the
Supplemental Indenture) at such time.
Strike Price:
 
USD1,000 divided by the Note Hedging Unit Entitlement.
Applicable Percentage:
 
55%
Premium:
 
USD 51,009,595.
Premium Payment Date:
 
The Effective Date.
Exchange:
 
The New York Stock Exchange.
Related Exchanges:
 
All Exchanges.
Calculation Agent:
 
Deutsche. The Calculation Agent shall, upon reasonable written request by either
party, provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.
Procedure for Exercise:
 
 
Potential Exercise Dates:
 
Each Conversion Date.
Conversion Date:
 
Each "Conversion Date" as defined in the Supplemental Indenture.
Required Exercise on Conversion Dates:
 
On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall be exercised automatically, subject to "Notice of Exercise"
below.
Expiration Date:
 
July 30, 2013.
Multiple Exercise:
 
Applicable, as provided under "Required Exercise on Conversion Dates".
Automatic Exercise:
 
As provided under "Required Exercise on Conversion Dates".      


3

--------------------------------------------------------------------------------




Notice of Exercise:
 
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Note Hedging Units, Counterparty must notify Deutsche in writing
prior to 5:00 PM, New York City time, on the day that is two Scheduled Trading
Days prior to the first day of the "Conversion Period", as defined in the
Supplemental Indenture, relating to the Convertible Notes converted on the
Conversion Date relating to the relevant Exercise Date (the "Notice Deadline")
of (i) the number of Note Hedging Units being exercised on such Exercise Date,
(ii) the scheduled settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date and
(iii) the applicable "Cash Percentage" (as defined in the Supplemental
Indenture).
Settlement Terms:
 
 
Net Share Settlement:
 
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to "Notice of Exercise" above, in respect of any
Exercise Date occurring on a Conversion Date, Deutsche shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount. For the
avoidance of doubt, to the extent Deutsche is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares, except
that all references in such provisions to "Physically-Settled" shall be read as
references to "Net Share Settled"; and provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of the Shares.      

4

--------------------------------------------------------------------------------




Settlement Amount:
 
The product of the Applicable Percentage and a number of Shares and/or amount of
cash in USD equal to the aggregate number of Shares and/or amount of cash, as
the case may be, that Counterparty is obligated to deliver to the holder(s) of
the Convertible Notes converted on such Conversion Date pursuant to
Section 4.05(c) of the Supplemental Indenture (the "Convertible Obligation");
provided that such obligation shall be determined excluding any Shares or cash
that Counterparty is obligated to deliver to holder(s) of the Convertible Notes
as a result of any adjustments to the Conversion Rate for the issuance of
additional shares or cash as set forth in Section 4.13 of the Supplemental
Indenture or any voluntary adjustment pursuant to Sections 4.08 or 4.09 of the
Supplemental Indenture; provided further that, if Counterparty is permitted or
required to exercise discretion under the terms of the Indenture with respect to
any determination, calculation or adjustment relevant to conversion of the
Convertible Notes including, but not limited to, the volume-weighted average
price of the Shares, Counterparty shall consult with Deutsche with respect
thereto prior to making such determination, calculation or adjustment. For the
avoidance of doubt, if the "Daily Conversion Value", as defined in the
Supplemental Indenture, for each of the "Trading Days", as defined in the
Supplemental Indenture, in the relevant "Conversion Period" is less than or
equal to USD40, Deutsche will have no delivery obligation hereunder.
Notice of Delivery Obligation:
 
No later than the Scheduled Trading Day immediately following the last day of
the "Conversion Period", as defined in the Supplemental Indenture, Counterparty
shall give Deutsche notice of the final number of Shares and/or cash comprising
the Convertible Obligation (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty's obligations with respect to Notice of Exercise, as set forth
above, in any way).
Settlement Date:
 
In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes under the terms
of the Indenture; provided that the Settlement Date will not be prior to the
later of (i) the date one Settlement Cycle following the final day of the
"Conversion Period", as defined in the Supplemental Indenture, or (ii) the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Deutsche of such Settlement Date prior to 5:00 PM, New York City time.
     


5

--------------------------------------------------------------------------------




Settlement Currency:
 
USD.
Restricted Certificated Shares:
 
Notwithstanding anything to the contrary in the Equity Definitions, Deutsche
may, in whole or in part, deliver Shares in certificated form representing the
Share portion of the Settlement Amount to Counterparty in lieu of delivery
through the Clearance System.
Share Adjustments:
 
 
Potential Adjustment Events:
 
Notwithstanding Section 11.2(e) of the Equity Definitions, a "Potential
Adjustment Event" means any occurrence of any event or condition, as set forth
in Section 4.06 of the Supplemental Indenture that would result in an adjustment
to the Conversion Rate of the Convertible Notes; provided that in no event shall
there be any adjustment hereunder as a result of an adjustment to the Conversion
Rate pursuant to Sections 4.08, 4.09 or Section 4.13 of the Supplemental
Indenture.
Method of Adjustment:
 
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Sections 4.08, 4.09 or
4.13 of the Supplemental Indenture), the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of Note
Hedging Units, the Note Hedging Unit Entitlement and any other variable relevant
to the exercise, settlement, payment or other terms of the Transaction, so as to
match the relevant adjustment(s) made pursuant to the Indenture.
Extraordinary Events:
 
 
Merger Events:
 
Notwithstanding Section 12.1(b) of the Equity Definitions, a "Merger Event"
means the occurrence of any event or condition set forth in Section 4.11 of the
Supplemental Indenture.
Notice of Merger Consideration:
 
Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration received by the holders of Shares in any Merger Event who
affirmatively make such an election.      

6

--------------------------------------------------------------------------------




Consequences of Merger Events:
 
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction, to the extent an
analogous adjustment is made under the Indenture; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares or cash as set forth in Section 4.13 of the
Supplemental Indenture or any voluntary adjustment pursuant to Sections 4.08 or
4.09 of the Supplemental Indenture; and provided further that the Calculation
Agent may limit or alter any such adjustment referenced in this paragraph so
that the fair value of the Transaction to the parties is not reduced as a result
of such adjustment.
Nationalization, Insolvency and Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. For the avoidance of doubt, the occurrence of any
event that is a Merger Event and would otherwise have been a Delisting will have
the consequence specified for the relevant Merger Event.
Additional Disruption Events:
 
 
Change in Law:
 
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by replacing the phrase "the interpretation" in the third
line thereof with the phrase "or public announcement of the formal or informal
interpretation" and (ii) immediately following the word "Transaction" in
clause (X) thereof, adding the phrase "in the manner contemplated by the Hedging
Party on the Trade Date".
Failure to Deliver:
 
Applicable
Insolvency Filing:
 
Applicable
Determining Party:
 
Deutsche for all applicable Additional Disruption Events      


7

--------------------------------------------------------------------------------




Acknowledgements:
 
 
Non-Reliance:
 
Applicable
Agreements and Acknowledgements
Regarding Hedging Activities:
 
Applicable
Additional Acknowledgements:
 
Applicable

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

(i)Tax Disclosure.    Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

(ii)Commodity Exchange Act.    It is an "eligible contract participant" within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the "CEA"). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a "trading facility"
as defined in Section 1a(33) of the CEA. It has entered into the Transaction
with the expectation and intent that the Transaction shall be performed to its
termination date.

(iii)Securities Act.    It is a "qualified institutional buyer" as defined in
Rule 144A under the U.S. Securities Act of 1933, as amended (the "Securities
Act"), or an "accredited investor" as defined under the Securities Act.

(iv)Investment Company Act.    It is a "qualified purchaser" as defined under
the U.S. Investment Company Act of 1940, as amended.

(v)ERISA.    The assets used in the Transaction (1) are not assets of any "plan"
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
"Code")) subject to Section 4975 of the Code or any "employee benefit plan" (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended ("ERISA")) subject to Title I of ERISA, and
(2) do not constitute "plan assets" within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

(i)Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, insolvent.

(ii)Counterparty shall promptly provide written notice to Deutsche upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Deutsche.

(iii)Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings.

8

--------------------------------------------------------------------------------



(iv)Counterparty's financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

(v)Counterparty's investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and Counterparty is able to bear any loss in connection with the
Transaction, including the loss of its entire investment in the Transaction.

(vi)The representations and warranties of Counterparty set forth in Section 3 of
the Agreement and Section 1 of the Underwriting Agreement dated as of June 11,
2007 between Counterparty, Deutsche Bank Securities Inc. and Citigroup Global
Markets Inc., as representatives of the underwriters parties thereto, and the
other parties thereto (the "Underwriting Agreement") are true and correct and
are hereby deemed to be repeated to Deutsche as if set forth herein.

(vii)Counterparty understands, agrees and acknowledges that Deutsche has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.

(viii)Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an "investment company" as such term is defined
in the U.S. Investment Company Act of 1940, as amended.

(ix)Counterparty understands, agrees and acknowledges that no obligations of
Deutsche to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Deutsche
or any governmental agency.

(x)(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Deutsche or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Deutsche or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

(xi)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Deutsche is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB's Liabilities & Equity Project.

(xii)Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of Section 9
of the U.S. Securities Exchange Act of 1934, as amended (the "Exchange Act").

(xiii)Counterparty has not violated, and shall not directly or indirectly
violate in any material respect, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.

(xiv)The Transaction, and any repurchase of the Shares by Counterparty in
connection with the Transaction, has been approved by Counterparty's board of
directors and any such repurchase

9

--------------------------------------------------------------------------------



has been, or shall when so required be, publicly disclosed in its periodic
filings under the Exchange Act and its financial statements and notes thereto.

(xv)Counterparty shall deliver to Deutsche an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Deutsche in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

Miscellaneous:

Netting and Set-Off.    The parties hereto agree that the Transaction shall not
be subject to netting or set off with any other transaction.

Qualified Financial Contracts.    It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a "qualified
financial contract" within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party's rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

Amendment.    If the underwriters party to the Underwriting Agreement exercise
their right to purchase additional Convertible Notes as set forth therein, then,
at the request of Counterparty, Deutsche and Counterparty will amend this
Confirmation to provide for such increase in Convertible Notes, subject to the
repetition by Counterparty of the representations and warranties made by
Counterparty in this Confirmation as of the date of such amendment and agreement
on pricing terms acceptable to Deutsche and Counterparty (such amendment to
provide for the payment by Counterparty to Deutsche of the additional premium
related thereto).

Method of Delivery.    Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

Staggered Settlement.    Deutsche may, by notice to Counterparty prior to any
Settlement Date (a "Nominal Settlement Date"), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
"Staggered Settlement Date") or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Deutsche will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
"Conversion Period") or delivery times and how it will allocate the Shares it is
required to deliver under "Net Share Settlement" above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Deutsche will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Deutsche would
otherwise be required to deliver on such Nominal Settlement Date.

Additional Termination Events.    The occurrence of (i) an "Event of Default"
with respect to Counterparty under the terms of the Convertible Notes as set
forth in Section 6.01 of the Original Indenture or Section 5.01 of the
Supplemental Indenture, (ii) an Amendment Event or (iii) a Repayment Event shall
be an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party and
Deutsche shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(a) of the Agreement; provided that in the case of a
Repayment Event the Transaction shall be subject to termination only in respect
of the portion of the Transaction corresponding to the number of Convertible
Notes that cease to be outstanding in connection with or as a result of such
Repayment Event; provided further that, if by the tenth Scheduled Trading Day
after Counterparty provides notice of the occurrence of any Repayment Event,
Deutsche has not designated an Early Termination Date in respect of the
applicable portion of the Transaction, Counterparty also may

10

--------------------------------------------------------------------------------






designate an Early Termination Date in respect of such portion of the
Transaction. For the avoidance of doubt, any such designation by Counterparty
shall not alter the manner of calculation of any termination amount in respect
of the terminated portion of the Transaction or limit the period over which
Deutsche may complete any hedging unwind activity.

"Amendment Event" means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Deutsche,
such consent not to be unreasonably withheld.

"Repayment Event" means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or
(D) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.

Disposition of Hedge Shares.    Counterparty hereby agrees that if, in the good
faith reasonable judgment of Deutsche, the Shares (the "Hedge Shares") acquired
by Deutsche for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Deutsche without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Deutsche to sell the Hedge Shares in a registered offering, make available
to Deutsche an effective registration statement under the Securities Act to
cover the resale of such Hedge Shares and (A) enter into an agreement, in form
and substance satisfactory to Deutsche, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant's
"comfort" letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Deutsche, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Deutsche a reasonable
opportunity to conduct a "due diligence" investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Deutsche, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty; (ii) in order to allow Deutsche to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Deutsche, including customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to
Deutsche, due diligence rights (for Deutsche or any designated buyer of the
Hedge Shares from Deutsche), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Deutsche (in which case, the Calculation Agent shall make any
adjustments to the

11

--------------------------------------------------------------------------------






terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Deutsche for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from Deutsche at the VWAP Price on such Exchange Business Days,
and in the amounts, requested by Deutsche. "VWAP Price" means, on any Exchange
Business Day, the per Share volume-weighted average price as displayed under the
heading "Bloomberg VWAP" on Bloomberg page TAP.N <equity> AQR (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method). This
paragraph shall survive the termination, expiration or early unwind of the
Transaction.

Status of Claims in Bankruptcy.    Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche's right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction either outside of bankruptcy proceedings or (subject only to the
limitation on seniority in the preceding clause) within a bankruptcy proceeding;
provided, further, that nothing herein shall limit or shall be deemed to limit
Deutsche's rights in respect of any transactions other than the Transaction.

No Collateral.    Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement.    The parties hereto agree and acknowledge
that Deutsche is a "financial institution," "swap participant" and "financial
participant" within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the "Bankruptcy Code"). The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a "securities
contract," as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a "termination value," "payment amount" or "other transfer
obligation" within the meaning of Section 362 of the Bankruptcy Code and a
"settlement payment" within the meaning of Section 546 of the Bankruptcy Code,
and (ii) a "swap agreement," as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a "termination value," a "payment amount" or "other
transfer obligation" within the meaning of Section 362 of the Bankruptcy Code
and a "transfer" within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Deutsche is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

Repurchase Notices.    Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Deutsche a written notice of
such repurchase (a "Repurchase Notice") on such day if following such
repurchase, the Unit Equity Percentage as determined on such day is (a) equal to
or greater than 6.0% and (b) greater by 0.5% than the Unit Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Unit Equity Percentage as of the
date hereof). The "Unit Equity Percentage" as of any day is the fraction (i) the
numerator of which is the product of the Applicable Percentage, the number of
Note Hedging Units and the Note Hedging Unit Entitlement, and (ii) the
denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Deutsche and its affiliates
and their respective officers, directors, employees, advisors, agents and
controlling persons (each, a

12

--------------------------------------------------------------------------------






"Section 16 Indemnified Person") from and against any and all losses (including
losses relating to Deutsche's hedging activities as a consequence of becoming,
or of the risk of becoming, a Section 16 "insider", including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney's fees), joint or several, to which a Section 16 Indemnified
Person may become subject, as a result of Counterparty's failure to provide
Deutsche with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, upon written request, each of such Section 16
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Section 16 Indemnified
Person, such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 16 Indemnified
Person to represent the Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events.    If Deutsche owes Counterparty any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3 (and
"Consequences of Merger Events" above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty's control) (a "Deutsche Payment

13

--------------------------------------------------------------------------------






Obligation"), Counterparty shall have the right, in its sole discretion, to
require Deutsche to satisfy any such Deutsche Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Deutsche, confirmed in writing within one Scheduled Trading Day,
between the hours of 9:00 a.m. and 4:00 p.m. New York time on the Early
Termination Date or other date the transaction is terminated, as applicable
("Notice of Deutsche Termination Delivery"). Within a commercially reasonable
period of time following receipt of a Notice of Deutsche Termination Delivery,
Deutsche shall deliver to Counterparty a number of Termination Delivery Units
having a cash value equal to the amount of such Deutsche Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be purchased over a commercially reasonable period of time with the cash
equivalent of such payment obligation). If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to "Shares" shall be read as references
to "Termination Delivery Units." It is understood and agreed that
notwithstanding anything to the contrary in the Equity Definitions or the
Agreement, Counterparty shall have no obligation hereunder or under the
Agreement to make any delivery or payment to Deutsche in connection with any
Early Termination Date.

"Termination Delivery Unit" means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event.
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

Rule 10b-18.    Except as disclosed to Deutsche in writing prior to the date on
which the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to Deutsche that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding such date ("Rule 10b-18 purchase,"
"blocks" and "Affiliated Purchaser" each as defined in Rule 10b-18 under the
Exchange Act). Counterparty agrees and acknowledges that it shall not, and shall
cause its affiliates and Affiliated Purchasers not to, directly or indirectly
(including by means of a derivative instrument) enter into any transaction to
purchase any Shares (i) during the period beginning on such date and ending on
the Effective Date (inclusive) and (ii) during the period agreed by the parties
in connection with any increase in the Number of Note Hedge Units that may be
agreed pursuant to "Amendment" above.

Regulation M.    Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Sections
101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act. Counterparty
shall

14

--------------------------------------------------------------------------------






not (i) until the Effective Date (inclusive) and (ii) during the period agreed
by the parties in connection with any increase in the Number of Note Hedge Units
that may be agreed pursuant to "Amendment" above, engage in any such
distribution.

No Material Non-Public Information.    On each day during the period beginning
on the date on which the offering of the Convertible Notes was first announced
and ending on the Effective Date (inclusive), as well as on (x) the date of any
increase in the Number of Note Hedge Units that may be agreed pursuant to
"Amendment" above and (y) the date on which Counterparty designates an Early
Termination Date pursuant to "Additional Termination Events" above, Counterparty
represents and warrants to Deutsche that it is not aware of any material
nonpublic information concerning itself or the Shares.

Right to Extend.    Deutsche may postpone any potential Exercise Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Note Hedging Units (in which event the Calculation Agent
shall make appropriate adjustments to the Settlement Amount for such Note
Hedging Units), if Deutsche determines, in its reasonable discretion based on
advice of counsel, that such extension is reasonably necessary or appropriate to
(i) preserve Deutsche's hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or (ii) enable Deutsche to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Deutsche were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Deutsche.

Transfer or Assignment.    Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Deutsche.
Deutsche may transfer or assign (i) all or a portion of its Note Hedging Units
hereunder at any time to any affiliate of Deutsche or (ii) the Terminated
Portion under the conditions and pursuant to the provisions set forth in the
immediately following paragraph to any third party, in each case with a rating
(or whose guarantor has a rating) for its long term, unsecured and
unsubordinated indebtedness of A+ or better by Standard & Poor's Ratings
Services or its successor ("S&P"), or A1 or better by Moody's Investors
Service, Inc. ("Moody's") or, if either S&P or Moody's ceases to rate such debt,
at least an equivalent rating or better by a substitute agency rating mutually
agreed by Counterparty and Deutsche, without the consent of Counterparty.

If, as determined in Deutsche's sole discretion, (x) its "beneficial ownership"
(within the meaning of Section 16 of the Exchange Act and rules promulgated
thereunder) exceeds 8.5% of Counterparty's outstanding Shares and (y) Deutsche
is unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction pursuant to the preceding paragraph to
reduce such "beneficial ownership" below 8.5%, Deutsche may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the "Terminated Portion") of this Transaction, such that its "beneficial
ownership" following such partial termination will be approximately equal to but
less than 8.5%. In the event that Deutsche so designates an Early Termination
Date with respect to a portion of this Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (i) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Note Hedging Units equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions set forth under the caption
"Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events" shall apply to any amount that is payable by
Deutsche to Counterparty pursuant to this sentence).

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such

15

--------------------------------------------------------------------------------






shares or other securities and otherwise to perform Deutsche's obligations in
respect of the Transaction and any such designee may assume such obligations.
Deutsche shall be discharged of its obligations to Counterparty to the extent of
any such performance.

Severability; Illegality.    If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Waiver of Jury Trial.    EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Early Unwind.    In the event the sale of Convertible Notes is not consummated
with the underwriters thereof for any reason by the close of business in New
York on June 15, 2007 (or such later date as agreed upon by the parties)
(June 15, 2007 or such later date as agreed upon being the "Early Unwind Date"),
the Transaction shall automatically terminate (the "Early Unwind") on the Early
Unwind Date and (a) the Transaction and all of the respective rights and
obligations of Deutsche and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that, other than in cases involving a breach of
the Underwriting Agreement by Deutsche or an affiliate thereof, Counterparty
shall purchase from Deutsche on the Early Unwind Date all Shares purchased by
Deutsche or one or more of its affiliates, and assume, or reimburse the cost of,
derivatives entered into by Deutsche or one or more of its affiliates, in each
case, in connection with hedging of the Transaction on or after the date hereof
and the unwind of such hedging activities. The amount payable by Counterparty
shall be Deutsche's (or its affiliates) actual cost of such Shares and unwind
cost of such derivatives as Deutsche informs Counterparty and shall be paid in
immediately available funds on the Early Unwind Date. Deutsche and Counterparty
represent and acknowledge to the other that, subject to the proviso included in
the preceding sentence, upon an Early Unwind, all obligations with respect to
the Transaction shall be deemed fully and finally discharged.

Governing law.    The law of the State of New York.

Contact information.    For purposes of the Agreement (unless otherwise
specified in the Agreement), the addresses for notice to the parties shall be:

(a)Counterparty

Molson Coors Brewing Company
1225 17th Street
Suite 3100
Denver, CO 80202 USA
Attention: Mike Rumley, Director, Global Pensions & Financial Risk Management
Fax: 303-277-7168

16

--------------------------------------------------------------------------------



(b)Deutsche

Deutsche Bank AG London
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Documentation Department

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009. Originals shall be provided for
your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

DEUTSCHE BANK AG LONDON

By: /s/  LEE FRANKENFIELD      

--------------------------------------------------------------------------------

Name: Lee Frankenfield
Title:  
By:
[illegible]

--------------------------------------------------------------------------------

Name:
Title:
 

DEUTSCHE BANK SECURITIES INC.,
acting solely as Agent in connection with this Transaction

By: /s/  LEE FRANKENFIELD      

--------------------------------------------------------------------------------

Name: Lee Frankenfield
Title:  
By:
[illegible]

--------------------------------------------------------------------------------

Name:
Title:
 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

MOLSON COORS BREWING COMPANY

By: /s/  MICHAEL J. GANNON      

--------------------------------------------------------------------------------

Name: Michael J. Gannon
Title: Vice President and Treasurer  

17

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.6
